                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Ekoko K. Avoki; Francisco K. Avoki,             )             C/A No. 0:17-1141-DCC-PJG
                                                )
                               Plaintiffs,      )
                                                )
v.                                              )                         ORDER
                                                )
City of Chester, S.C.; Police of Chester, S.C.; )
PTL Covington; Doe I-XXX,                       )
                                                )
                               Defendants.      )
_____________________________________ )

       The plaintiffs, proceeding pro se, filed this civil rights action. This matter is before the court

pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.) on the defendants’

motions to compel and for an extension of time. (ECF Nos. 268 & 269.) In their motions, the

defendants ask for the court to compel the plaintiffs to provide them with a copy of the DVD

submitted to the court on August 8, 2018 that allegedly contains “8 documents Exhibit 1 including

the video of Officer Covington brutalities on plaintiff Ekoko K. Avoki.” (See List of Documents,

ECF No. 188-1; ECF No. 190.)

       By way of relevant background, the court granted the defendants’ previous motion to compel

in July 2018 and ordered the plaintiffs to provide discovery to the defendants. In response, the

plaintiffs appealed the court’s order and provided the responsive documents to the court

accompanied by a motion to hold the documents in camera pending their appeal. Following

resolution of the plaintiffs’ appeal, the court directed that the discovery responses be publicly filed

and set a dispositive motions deadline of February 21, 2019.




                                             Page 1 of 2
       The defendants now argue that, while they are able to electronically access the plaintiffs’

discovery responses filed with the court, they are not able to access the contents of the DVD

provided to the court, and the plaintiffs have never provided them with this item.1 Accordingly it

is

       ORDERED that the defendants’ motion to compel is granted. Plaintiffs are directed to

provide the defendants with a copy of the DVD as described above within seven (7) days from the

date of this order. Plaintiffs’ failure to comply with this order may result in additional sanctions,

including but not limited to dismissal of the Complaint, pursuant to Rule 37(b)(2)(A). The

defendants’ deadline to file any dispositive motion is extended to April 12, 2019.

       IT IS SO ORDERED.



                                                      ___________________________________
                                                      Paige J. Gossett
                                                      UNITED STATES MAGISTRATE JUDGE
March 5, 2019
Columbia, South Carolina




       1
         The court observes that the DVD provided by the plaintiffs to court is, in fact, blank and
contains no Exhibit 1 as described by the plaintiffs.

                                            Page 2 of 2
